Citation Nr: 0800667	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether denial of Special Monthly Compensation under 
38 U.S.C. § 1114(r)(2) was clearly and unmistakably erroneous 
(CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.

Through his representative, the veteran presently asserts 
that his current clear and unmistakable error contention is 
also a claim for special monthly compensation under 38 
U.S.C.A §  1114(r)(2). This matter is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. A rating decision dated in January 1980 denied service 
connection for special monthly compensation under 38 U.S.C. 
§ 1114(r)(2).

2. The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the January 1980 rating decision, or that the 
RO incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The rating decision of January 21, 1980, which denied special 
monthly compensation under 38 U.S.C. § 1114(r)(2) was not 
clearly and unmistakably erroneous. 38 C.F.R. §§ 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) is not applicable 
to requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence. See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).

The Merits of the Claim

The veteran claims it was clearly and unmistakably erroneous 
to not grant him special monthly compensation under 38 U.S.C. 
§ 1114(r)(2). He essentially argues that at the time of the 
rating decision, the criteria for the award were squarely 
met. Because the record reveals the veteran did not then 
substantiate his claim for special monthly compensation as to 
a regulatory requirement his contention is without merit and 
the appeal will be denied. The law then required that in 
those cases where the veteran's health care provider was an 
unlicensed person, the veteran was required to submit 
evidence that the care was supervised, and that a licensed 
health care professional was to be consulted by the non-
professional care provider at least once a month.  The record 
as then interpreted by the RO indicates that such was not 
provided.

The law provides that when an RO renders an adverse decision, 
a claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision. Absent such appeal, the 
adverse decision becomes final. See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 ( 2007); see 
also, 38 U.S.C. § 4005(c) (West 1976, 2002); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1979, 2007).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a) (1979, 2007); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). The 
essence of a claim of CUE is that it is a collateral attack 
on an otherwise final RO rating decision. See Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time must have been incorrectly 
applied. The error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and a determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication. See Livesay, 15 Vet. App. at 178-
79.

Applicable law in effect at the time of the January 1980 
rating decision provided that entitlement to special monthly 
compensation under 38 C.F.R. § 3.352(b) required the 
following basic criteria for a higher level of aid and 
attendance allowance:  

(1) A veteran is entitled to the higher level aid and 
attendance allowance authorized by 38 C.F.R. § 3.350(h) in 
lieu of regular aid and attendance allowance when all of 
the following conditions are met: 

(i)	The veteran is entitled to compensation authorized 
under 38 U.S.C. §  314(o), or the maximum rate of 
compensation authorized under 38 U.S.C. § 314(p). 
 
(ii)	The veteran meets the requirements for entitlement 
to the regular aid and attendance allowance in 
paragraph (a) of this section. 

(iii)	The veteran needs a "higher level of care" (as 
defined in paragraph (b)(2) of this section) than 
is required to establish entitlement to the regular 
aid and attendance allowance, and the absence of 
the provision of such higher level of care the 
veteran would require hospitalization, nursing home 
care, or other residential institution care. 

(iv)	The veteran's need for a higher level of care than 
is required to establish entitlement to the regular 
aid and attendance allowance is determined by a VA 
physician or, in areas where no VA physician is 
available, by a physician carrying out such 
function under contract or fee arrangement based on 
an examination by such physician. 

(2) Need for a higher level of care shall be considered 
to be need for personal health-care services provided on 
a daily basis in the veteran's home by a person who is 
licensed to provide such services or who provides such 
services under the regular supervision of a licensed 
health-care professional.  Personal health-care services 
include (but are not limited to) such services as 
physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health-care training or the regular 
supervision of a trained health-care professional to 
perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or 
osteopathy, a registered nurse, a licensed practical 
nurse, or a physical therapist licensed to practice by a 
State or political subdivision thereof.  

(3) The term "under the regular supervision of a 
licensed health-care professional," as used in 
paragraph (b)(2) of this section means that an 
unlicensed person performing personal health-care 
services is following a regimen of personal health-care 
service prescribed by a health-care professional, and 
that the health-care professional consults with the 
unlicensed person providing the healthcare services at 
least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call 
will suffice. 

(4) A person performing personal health-care services 
who is a relative or other member of the veteran's 
household is not exempted from the requirement that he 
or she be a licensed health-care professional or be 
providing such care under the regular supervision of a 
licensed health-care professional.  

(5) The provisions of paragraph (b) of this section are 
to be strictly construed.  The higher level aid and 
attendance allowance is to be granted only when the 
veteran's need is clearly established and the amount of 
services required by the veteran on a daily basis is 
substantial.  (38 U.S.C. § 210(c), 314(r)(2)). 

38 C.F.R. § 3.352(b) (1979) (Italics added). 

It was also provided that the performance of the necessary 
aid and attendance service by a relative of the beneficiary 
or other member of his or her household will not prevent the 
granting of the additional allowance.  38 C.F.R. § 3.352 (c).  

The evidence that was considered by the January 1980 rating 
decision consisted of the veteran's service treatment and VA 
medical records, as well as lay statements. 

The veteran submitted a request for the higher level of aid 
and allowance and this was denied in a July 1979 decision.  
In November 1979, the RO notified the veteran that in order 
for the benefit to be granted, he must furnish a statement 
from a licensed health care professional who provides or 
supervises the providing of skilled health care services, and 
that the statement should indicate the nature, extent, and 
frequency of the services provided as well as specifying the 
conditions which cause the need for this care.  

The veteran's brother (the veteran's health care provider) 
submitted a November 1979 statement indicating the level of 
care that he provided for his brother on a twenty-four 
hour/seven day a week basis.  The veteran submitted a health 
care noted dated in October 1979 from B.W., M.D. (a VA 
physician) who outlined the excellent quality of care the 
veteran's brother was receiving and stated the brother and 
his wife frequently contacted VA for advice and assistance 
with obtaining proper supplies and equipment.  However, the 
veteran did not submit a statement from a licensed health-
care professional who was supervising the care given by the 
veteran's brother on a monthly/regular basis.  

In November 1979, the veteran's brother stated he "ke[pt] in 
contact" with two nurses, Mrs. P. and Ms. [redacted], as to his 
brother's current condition and reported he had quarterly 
doctor visits.  

Through his representative, the veteran presently argues that 
he met all of the requirements for a higher level of aid and 
attendance under the then-revised 38 C.F.R. § 3.352(b). See 
argument, dated May 4, 2007.  However, as noted in the 
regulatory provisions cited, it was also required that the 
applicant submit evidence that he was either under the 
regular supervision of a licensed health-care professional," 
or that if he was receiving care from an unlicensed person, 
that a health-care professional consulted with the unlicensed 
person providing the healthcare services at least once each 
month to monitor the prescribed regimen.  

As noted by the veteran through his representative in his May 
2007 argument, the requirement for a detailed statement of 
reasons and bases was not applicable at the time of the 
challenged rating decision. See argument, page 7; see, e.g., 
Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 
19 Vet. App. 36 (2005) (In general for the proposition that 
because the law prior to the enactment of the Veterans' 
Benefits Amendments of 1989 did not require the RO to set 
forth in detail the factual bases for its decisions; nor 
provide in depth discussion of applicable law, the failure to 
do so was not clear and unmistakable legal error at the time 
of such decisions, and the rating board was presumed to have 
made the requisite findings under a presumption of 
validity.).

The Board has examined the VA physician's statement 
concerning the level of care the veteran's brother provided 
and that the care was daily and continuous; as well as the VA 
Form 21-2680 signed by a VA nurse on March 7, 1979. However, 
as was noted on the July 26, 1979 rating decision that was 
forwarded to the veteran by letter dated August 10, 1979, the 
law required "[A] statement from a licensed health-care 
professional or registered or licensed nurse or physical 
therapist who is providing or supervising the provision of 
skilled health care in the veteran's home on a continuing 
basis, and a certification by a VA physician."  (Italics 
added).
Here, no documentation was submitted concerning the 
monthly/regular supervision of the veteran's brother and the 
care he provided.  There was no information submitted by the 
veteran or his caregivers that the veteran's brother was 
under the regular supervision of any licensed health care 
professional or that the veteran's brother was following a 
regimen of personal-health care service prescribed by a 
health-care professional. The RO asked for this information 
and it was not provided.  

Based the evidence before it at the time, the RO issued the 
January 1980 rating decision which denied entitlement to 
special monthly compensation under 38 U.S.C. § 1114(r)(2). 
The veteran was notified of that decision and of his 
appellate rights, but did not appeal the RO's January 1980 
rating decision. Consequently, the January 1980 rating 
decision represents a final decision.

There are no facts currently before the Board, as they were 
known at the time, that were not before the adjudicators in 
1980 and it cannot be said that the law in effect at that 
time was not incorrectly applied; this is not, therefore, 
clear and unmistakable error. See Livesay, 15 Vet. App. at 
178-79. 



ORDER

The January 21, 1980 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
special monthly compensation under 38 U.S.C. § 1114(r)(2), 
and the appeal is denied.




VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


